Title: William Franklin to Elizabeth Graeme, 9 December 1757
From: Franklin, William
To: Graeme, Elizabeth


Dear Madam
Craven Street, London Decr. 9, 1757
No Doubt you must be much surpriz’d at so many Vessels arriving at different Parts of America from England, without so much as a single Line from the Man who has so often, and so warmly professed himself your Friend and Admirer. The Thoughts, the Suspicions, that must naturally arise in your Breast on this Occasion, my Imagination pictures in such strong Colours as gives me sensible Pain. But, believe me, my dearest Betsey, notwithstanding Appearances make against me, I am not wholly without Excuse. For some Time after my Arrival at this great Metropolis, the infinite Variety of new Objects; the continued Noise and Bustle in the Streets; and the Viewing such Things as were esteem’d most curious, engross’d all my Attention. Since then, frequent Engagements amongst Politicians, Philosophers, and Men of Business; making Acquaintances with such Men as have it in their Power to be of Service in settling our unhappy Provincial Disputes; and now and then partaking of the publick Diversions and Entertainments of this bewitching Country, have found full Employment for almost every Hour. Even the present Hour is stolen from Sleep; the Watchman’s hoarse Voice calling, Past two aClock and a Cloudy Morning. Such is now my Hurry, and such is it like to be; rather increasing than diminishing. Ought not then some Allowance to be made for my past, nay for my future, Silence, when so circumstanced? Be that as it will, I shall write to you as often as possibly I can, and trust to your Friendship for an Apology, if it should not be so often as we both could desire.
It may seem strange, but it is not the less true, that one great Reason why I from time to time delay’d writing, was the Multiplicity of Things I had to tell you. I knew not to which to give the Preference, and all my Liesure would not permit me to mention. How have I long’d to inform you of the Pleasure I enjoy’d in visiting Windsor, its Castle, and its shady Retreats! Places you yourself recommended to me, and which I have often heard you rapturously speak of, tho’ your Knowlege of them was purely Ideal. The enchanting Scenes at Vauxhall, is another Theme on which I could dwell for Hours together. What would I not have given for a Power of instantaneously transporting you to that delightful Spot! The many agreeable Walks amidst Rows of beauteous Trees lighted with Lamps; the elegant Paintings and Sculpture with which the Boxes, the grand Hall, and Orchestra, are adorn’d; the curious artificial Fall of Water; the ravishing Musick, vocal and instrumental; and the Gaiety and Brilliancy of the Company; would have made you conceive yourself in a Situation beyond even the Elysium of the Ancients. The several pleasant Excursions I have had, during the Summer, to different little Villages in the Country about London, would also fill some Sheets in the Description. But the high Entertainment which that inimitable Imitator of Nature, Garrick, has afforded me, is a Topick unbounded and inexhaustible! Your Participation of these Pleasures, with sundry others of the like Nature, was what I earnestly wish’d at the Time; and was what only could have heighthen’d the Enjoyment of them.
As Politicks is a Subject you have no great Relish for, I shall only mention in general, that as yet I see no Prospect of a Termination of the Affairs my Father has undertaken for the Province. The little Knowledge of (or indeed Inclination to know) American Affairs, among most of those concerned in the Administration; their Prejudices against the Colonies in general, and ours in particular; the many weighty Matters they have before them relative to their own Affairs in Europe; join’d with the Obstinacy and Wickedness of the Proprietors render his Task very uphill and difficult. You will think me justifiable in speaking thus of the Proprietors when you consider that during the Time they express’d themselves strongly inclind to settle Matters amicably with my Father, they were repeatedly publishing scandalous and malicious Falshoods against the Assembly and People of Pennsylvania, with a View of continuing and increasing the Prejudices he and his Party had raised. They trusted that as my Father was obliged to a friendly Negotiation with them (which they could easily contrive to continue till the Sitting of the Parliament) that he would not take any Notice of nameless Aspersions in a News Paper. In the Advantages they expected from this Piece of poor low Cunning they have, however, been egregiously disappointed (as you will have seen before this reaches you) by a Paper I published in the Citizen. For altho’ it might not be so proper for my Father to take Notice of those Aspersions, while the Negotiation was on foot there could be no Reason why I, as an Inhabitant of Pennsylvania, now on my Travels in England, no ways concerned in conducting the Negotiation, should not vindicate the Honour and Reputation of my Country when I saw it so injuriously attacked. My putting my Name to the Paper, and the Place where I was to be found, was judg’d necessary, as it would be the most effectual Means of putting a Stop to further anonymous Attacks, and as otherwise the Publick could have no Reason for giving greater Credit to one Representation than the other. It has had all the good Effects I could have wish’d; but I am told the Proprietor is much incens’d against me on that Account, tho’ he don’t venture to complain as he is sensible that he was the Aggressor. As this Paper I make no Doubt will be pretty much canvass’d on your Side the Water, I shall take it extremely kind if you would inform me of a few of the Pros and Cons which it may fall to your Share to hear on the Occasion. It is only for my own private Satisfaction I ask this Favour, and you may depend no other Use will be made of it.
My Father has had several Interviews with the Proprietors at T. Penn’s House, and they have always treated him with great Civility. I have not seen Richard, but Thos. Penn I have met with several Times at Court, tho’ I believe he does not yet know me by Sight. John Penn I am told is just come to Town, having been sick in the Country almost ever since his Arrival from America. Govr. Morris is arriv’d here and I suppose will join Forces with the Proprietors at least I hope so, and that they will intrust him with the whole Conduct of the Dispute on their Side. His natural Propensity to tell—something more than the Truth, cannot fail of giving considerable Advantage to his Opponents.
My Eyes begin to draw Straws, and my Candle is almost burnt down. I must therefore haste to tell you that I have taken the Liberty to send you by this Opportunity, one of the newest fashion’d Muffs and Tippets worn by the gayest Ladies of Quality at this End of the Town, also a Basket for Counters which is the Workmanship of a poor reduc’d Lady of Family who has now no other Way of getting her Livelihood, your Acceptance of which will greatly enhance the Obligations you have laid me under. Mr. Davis, who has been so kind as to take Charge of these Things, is a young Irish Gentleman strongly recommended to my Father by an eminent Scotch Physician of this City, and intends to settle in Philadelphia. He seems to be of a goodnatur’d obliging Temper from what little I have seen of him. I expect him to call early in the Morning for this Letter, the Vessel in which he goes being already gone down to Gravesend. There’s another Vessel, called the London, Capt. Finglass, sails at the same time for Philadelphia otherwise I should have sent a Copy of this by her. I have hardly Room to acknowlege the Receipt of yours of Octr. 1, inclosing another dated June 19. The Reason why I wrote not from Sandy hook, was because I was in daily Expectation of sailing, and as I thought it could be no great Pleasure for you to hear how disagreeably we were detain’d.
Farewell, God bless and preserve you, is the sincere Prayer of, Dear Betsy, your truely affectionate
Wm: Franklin
